Citation Nr: 1454316	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-41 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, right patella, currently rated 10 percent disabling.

2.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 70 percent disability rating, effective September 9, 2008.  A notice of disagreement was filed in March 2009 with regard to the effective date assigned.  A statement of the case was issued in September 2010 and a substantive appeal was received in October 2010.

In a September 2010 rating decision, the RO denied entitlement to a TDIU.  In October 2010, the Veteran filed a notice of disagreement with regard to the denial of a TDIU.  In December 2011, the RO denied entitlement to an increased rating for right knee disability.  In December 2011, the Veteran filed a notice of disagreement with regard to the right knee denial.  A statement of the case was issued in August 2012.  A substantive appeal was received in September 2012.

In a September 2014 submission, the Veteran withdrew his request for a Board hearing.

In October 2014, the Veteran filed an increased rating claim for PTSD; claimed entitlement to service connection for chronic obstructive pulmonary disease (COPD), asthma, migraine headaches, allergic rhinitis, syncope, anemia, partial collapsed bladder, anxiety, and transitional lumbosacral vertebra; claimed entitlement to special home adaptation grant and specially adapted housing; and, medical bill reimbursement for treatment at Northeast Methodist Hospital and these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased rating for right knee disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On September 9, 2008, the Veteran filed a claim of service connection for PTSD.
 
2.  The record includes no communication from the Veteran or his representative received earlier than September 9, 2008, that constitutes either a formal or informal claim of service connection for PTSD.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 14, 2007, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

As the Veteran's TDIU claim has been granted, no further discussion of the VCAA is necessary.

In October 2008, a VCAA letter was issued to the Veteran with regard to his PTSD service connection claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the PTSD earlier effective date issue in this case is a downstream issue from that of the award of service connection, further VCAA notice is not required.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's identified private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's effective date claim.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On September 9, 2008, the Veteran submitted a claim of service connection for PTSD.  

In the March 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 70 percent disability rating, effective September 9, 2008.

The Veteran claims entitlement to an earlier effective date for PTSD on the basis that he has suffered from PTSD since he separated from service.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for PTSD prior to September 9, 2008.  Likewise, the submissions of record received prior to September 9, 2008, do not reference PTSD or do not purport to claim service connection for PTSD.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to September 9, 2008. 

The effective date corresponds to date of receipt of the Veteran's claim of service connection.  A prior diagnosis of PTSD is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for PTSD until September 9, 2008.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Consequently, there is no legal basis for assigning an effective date prior to September 9, 2008.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for PTSD must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to September 9, 2008, for the award of service connection for PTSD.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than September 9, 2008, for the grant of service connection for PTSD is not warranted.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent disabling, effective September 9, 2008; chondromalacia, right patella, rated 10 percent disabling, effective November 1, 1985; hemorrhoids, rated noncompensably disabling, effective November 1, 1969; prostate cancer, rated 100 percent disabling, effective April 2, 2012; scar, status post prostatectomy, rated 10 percent disabling, effective May 12, 2014; and, erectile dysfunction, rated noncompensably disabling, effective May 12, 2014.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met effective September 9, 2008.

In April 2010, the Veteran underwent a VA examination to assess the severity of his PTSD.  Although it was noted that he was retired, he described previous occupational difficulties consisting of verbal altercations with coworkers and supervisors.  He also has reportedly experienced suicidal thoughts in response to recollections of events in Vietnam.  The examiner opined that the Veteran's symptoms appear in the moderate range and would likely contribute to diminished reliability and productivity in an occupational setting.  Whether the employment involves physical versus sedentary work is not relevant in terms of emotional functioning.  

Correspondence dated in October 2014 from the Veteran's private treating physician reflects that the Veteran has been a patient for many years and he has been unable to hold a steady job due to his PTSD.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

The VA and private examiners' opinions and the Veteran's lay assertions of an inability to maintain gainful employment weigh in favor of a finding that his service-connected PTSD renders him unemployable.  For these reasons, entitlement to a TDIU is granted, effective September 9, 2008.


ORDER

Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for PTSD is denied.

Entitlement to a TDIU is granted, effective September 9, 2008.


REMAND

In September 2011, the Veteran underwent a VA examination pertaining to the knee.  He reported experiencing flare-ups as as often as three times per week lasting for 8 hours, which he rated as a 10 on a 10-point scale.  The flare-ups are precipitated by physical activity, alleviated by Acetaminophen 500 milligrams.  During the flare-ups he experiences limited bending.  He also reported difficulty with standing/walking.

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40 , and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  The examiner, however, did not comment on the effect of flare-ups on the Veteran's knee disability and the examiner did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Thus, the Veteran must be afforded a new VA examination.

On remand, associate updated treatment records from the South Texas Veterans Health Care System for the period from December 18, 2012.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder updated treatment records from the South Texas Veterans Health Care System for the period from December 18, 2012.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his right knee disability.  The Virtual folder must be made available to the examiner for review in conjunction with the examination.

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation that is due to or aggravated by his service-connected bilateral knee conditions and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

3.  After completion of the above, review the expanded record and readjudicate the right knee increased rating issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


